UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund January 31, 2009 (Unaudited) Common Stocks97.0% Shares Value ($) Australia5.6% AGL Energy 25,276 233,773 Alumina 95,255 68,356 Amcor 48,394 164,376 AMP 105,155 347,936 Aristocrat Leisure 21,676 51,200 Asciano Group 43,141 29,815 ASX 9,932 169,222 Australia & New Zealand Banking Group 114,149 947,469 AXA Asia Pacific Holdings 42,811 126,928 Bendigo and Adelaide Bank 14,776 93,046 BHP Billiton 189,495 3,571,316 Billabong International 11,069 51,509 BlueScope Steel 45,543 100,589 Boral 31,989 66,417 Brambles 77,583 331,845 Caltex Australia 5,748 31,667 CFS Retail Property Trust 102,410 115,588 Coca-Cola Amatil 31,660 183,377 Cochlear 3,387 125,961 Commonwealth Bank of Australia 83,368 1,405,334 Computershare 28,160 128,048 Crown 24,659 85,944 CSL 33,422 787,643 CSR 81,884 72,817 Dexus Property Group 124,847 59,785 Fairfax Media 75,671 66,501 Fortescue Metals Group 73,468 a 79,708 Foster's Group 107,706 371,813 Goodman Fielder 84,351 81,600 Goodman Group 112,408 50,535 GPT Group 197,360 95,051 Harvey Norman Holdings 35,660 47,438 Incitec Pivot 101,831 166,975 Insurance Australia Group 106,880 261,764 James Hardie Industries 27,193 66,903 Leighton Holdings 7,468 77,859 Lend Lease 19,573 83,359 Lion Nathan 17,853 92,231 Macquarie Airports 41,877 60,276 Macquarie Group 15,780 253,944 Macquarie Infrastructure Group 128,485 129,320 Macquarie Office Trust (Units) 72,900 8,567 Metcash 46,041 121,491 Mirvac Group 102,666 72,991 National Australia Bank 104,523 1,237,667 Newcrest Mining 25,328 492,270 Nufarm 9,104 64,560 OneSteel 46,488 70,128 Orica 20,022 169,342 Origin Energy 49,317 435,310 OZ Minerals 136,918 47,886 Perpetual 2,276 43,615 Qantas Airways 50,905 78,218 QBE Insurance Group 55,112 830,650 Rio Tinto 15,977 415,947 Santos 33,193 298,431 Sims Metal Management 9,564 103,390 Sonic Healthcare 21,083 185,223 Stockland 83,790 191,511 Suncorp-Metway 54,286 255,473 Tabcorp Holdings 27,671 114,760 Tatts Group 60,908 110,406 Telstra 243,517 583,078 Toll Holdings 34,415 118,298 Transurban Group 69,035 223,094 Wesfarmers 55,649 b 541,478 Wesfarmers PPS 8,928 86,392 Westfield Group 97,981 743,285 Westpac Banking 158,225 1,554,753 Woodside Petroleum 26,957 595,615 Woolworths 67,951 1,186,183 WorleyParsons 9,605 89,559 Austria.3% Erste Group Bank 10,828 164,292 OMV 9,304 266,956 Raiffeisen International Bank Holding 3,473 71,210 Strabag 3,027 56,247 Telekom Austria 19,405 273,541 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 4,544 174,518 Vienna Insurance Group 2,446 77,109 Voestalpine 5,954 116,129 Wienerberger 5,305 68,391 Belgium.8% Anheuser-Busch InBev 26,890 686,085 Anheuser-Busch InBev (Strip) 12,680 a 65 Belgacom 9,482 332,333 Colruyt 941 208,920 Compagnie Nationale a Portefeuille 1,980 93,882 Delhaize Group 5,627 363,432 Dexia 30,420 95,703 Fortis 115,886 260,967 Groupe Bruxelles Lambert 4,528 334,172 Groupe Bruxelles Lambert (Strip) 236 a 2 KBC Ancora 1,307 10,669 KBC Groep 9,017 165,529 Mobistar 1,807 133,058 Solvay 3,320 235,702 UCB 5,969 186,450 Umicore 7,438 139,259 China.0% Foxconn International Holdings 83,000 a 30,219 Denmark.9% AP Moller - Maersk, Cl. A 32 156,779 AP Moller - Maersk, Cl. B 61 294,666 Carlsberg, Cl. B 4,317 143,972 Coloplast, Cl. B 1,495 92,006 Danisco 2,601 96,133 Danske Bank 25,710 260,764 DSV 11,508 114,247 FLSmidth & Co. 2,893 79,945 Jyske Bank 3,349 a 76,570 Novo Nordisk, Cl. B 24,982 1,342,056 Novozymes, Cl. B 2,633 211,152 Topdanmark 849 a 101,435 TrygVesta 1,614 96,278 Vestas Wind Systems 10,351 a 506,242 William Demant Holding 1,601 a 53,256 3,625,501 Finland1.3% Elisa 7,550 119,877 Fortum 24,850 486,593 Kesko, Cl. B 3,623 89,375 Kone, Cl. B 8,943 188,294 Metso 7,011 68,462 Neste Oil 7,752 112,653 Nokia 214,652 2,637,969 Nokian Renkaat 6,753 66,289 Orion, Cl. B 5,638 97,394 Outokumpu 7,434 85,073 Pohjola Bank, Cl. A 6,977 81,899 Rautaruukki 5,240 83,602 Sampo, Cl. A 23,985 386,359 Sanoma 4,669 54,867 Stora Enso, Cl. R 32,988 202,069 UPM-Kymmene 29,061 275,587 Wartsila 5,057 136,091 5,172,453 France9.7% Accor 10,685 424,407 ADP 1,537 82,854 Air France-KLM 7,967 76,674 Air Liquide 13,813 1,009,591 Alcatel-Lucent 131,731 a 262,334 Alstom 11,863 576,549 Atos Origin 3,835 91,435 AXA 87,634 1,371,773 BNP Paribas 46,443 1,786,086 Bouygues 13,427 460,449 Bureau Veritas 2,361 89,255 Cap Gemini 7,889 273,467 Carrefour 35,411 1,215,702 Casino Guichard Perrachon 2,472 163,002 Christian Dior 3,087 154,520 Cie de Saint-Gobain 16,024 545,708 Cie Generale d'Optique Essilor International 11,285 432,114 CNP Assurances 2,107 140,770 Compagnie Generale de Geophysique-Veritas 8,008 a 97,788 Compagnie Generale des Etablissements Michelin, Cl. B 8,126 319,900 Credit Agricole 49,980 611,028 Dassault Systemes 3,796 144,039 Eiffage 2,185 108,194 Electricite de France 11,216 549,848 Eramet 330 52,703 Eurazeo 1,602 54,444 Eutelsat Communications 5,153 a 110,444 France Telecom 103,407 2,326,969 GDF SUEZ 61,905 2,385,477 Gecina 669 46,518 Groupe Danone 24,753 1,276,762 Hermes International 3,862 390,486 ICADE 1,235 99,707 Iliad 981 81,840 Imerys 1,819 72,822 JC Decaux 4,335 59,969 Klepierre 5,039 120,690 L'Oreal 13,642 910,819 Lafarge 7,086 328,584 Lagardere 6,729 257,488 Legrand 5,389 91,124 LVMH Moet Hennessy Louis Vuitton 13,691 751,010 M6-Metropole Television 3,249 52,857 Natixis 52,231 81,994 Neopost 1,638 132,379 PagesJaunes Groupe 6,051 53,520 Pernod-Ricard 9,213 581,347 Peugeot 9,155 156,095 PPR 4,281 217,413 Publicis Groupe 7,281 171,495 Renault 10,425 202,531 Safran 9,522 119,461 Sanofi-Aventis 59,391 3,355,271 Schneider Electric 12,430 792,625 Scor 10,165 207,250 Societe BIC 1,432 77,074 Societe Des Autoroutes Paris-Rhin-Rhone 1,152 65,842 Societe Generale 26,425 1,115,800 Societe Television Francaise 1 6,190 66,950 Sodexo 5,309 270,199 Suez Environnement 15,161 a 243,053 Technip 6,023 187,789 Thales 5,015 223,359 Total 120,328 6,040,764 Unibail-Rodamco 5,182 698,634 Valeo 4,874 54,590 Vallourec 2,971 292,725 Veolia Environnement 21,130 478,061 Vinci 23,418 805,468 Vivendi 66,176 1,713,890 Wendel 1,562 61,052 Zodiac 2,585 93,881 Germany7.6% Adidas 11,123 386,712 Allianz 25,568 2,165,780 BASF 53,538 1,558,786 Bayer 43,219 2,304,563 Bayerische Motoren Werke 18,537 442,081 Beiersdorf 4,959 244,029 Celesio 4,321 92,750 Commerzbank 38,730 176,443 Daimler 49,162 1,386,016 Deutsche Bank 30,275 803,102 Deutsche Boerse 10,898 551,645 Deutsche Lufthansa 13,504 164,400 Deutsche Post 47,317 593,024 Deutsche Postbank 4,595 55,469 Deutsche Telekom 160,289 1,945,225 E.ON 107,316 3,471,123 Fraport 2,289 86,093 Fresenius 1,769 87,278 Fresenius Medical Care & Co. 10,686 479,428 GEA Group 7,860 90,955 Hamburger Hafen und Logistik 1,184 30,346 Hannover Rueckversicherung 3,652 112,414 HeidelbergerCement 1,512 58,807 Henkel & Co. 7,334 171,334 Hochtief 2,305 79,458 Hypo Real Estate Holding 7,752 12,716 Infineon Technologies 33,834 a 30,351 K+S 8,303 395,285 Linde 7,487 501,314 MAN 5,929 259,243 Merck 3,630 308,276 Metro 6,397 232,815 Muenchener Rueckversicherungs 11,687 1,553,095 Puma AG Rudolf Dassler Sport 351 63,557 Q-Cells 3,212 a 79,030 RWE 25,166 1,963,060 Salzgitter 2,243 164,070 SAP 49,424 1,763,921 Siemens 49,046 2,764,235 Solarworld 5,159 109,680 ThyssenKrupp 20,122 411,032 TUI 12,723 107,365 United Internet 8,442 61,556 Volkswagen 6,589 2,106,295 Wacker Chemie 918 65,985 Greece.5% Alpha Bank 22,351 188,469 Coca-Cola Hellenic Bottling 9,565 131,645 EFG Eurobank Ergasias 16,266 102,556 Hellenic Petroleum 6,087 43,995 Hellenic Telecommunications Organization 15,174 231,400 Marfin Investment Group 31,955 a 118,755 National Bank of Greece 27,913 471,453 OPAP 12,533 366,190 Piraeus Bank 16,288 108,539 Public Power 5,352 90,121 Titan Cement 3,745 68,628 Hong Kong2.1% ASM Pacific Technology 8,000 24,433 Bank of East Asia 82,391 163,964 BOC Hong Kong Holdings 209,500 213,969 Cathay Pacific Airways 63,000 73,325 Cheung Kong Holdings 78,000 723,316 Cheung Kong Infrastructure Holdings 26,000 97,409 Chinese Estates Holdings 44,000 53,834 CLP Holdings 114,288 774,704 Esprit Holdings 59,200 315,743 Hang Lung Group 50,000 162,098 Hang Lung Properties 117,000 262,673 Hang Seng Bank 42,900 516,923 Henderson Land Development 60,762 231,464 Hong Kong & China Gas 224,483 366,128 Hong Kong Aircraft Engineerg 4,800 42,022 Hong Kong Exchanges & Clearing 57,000 489,099 HongKong Electric Holdings 77,500 454,866 Hopewell Holdings 33,000 108,791 Hutchison Telecommunications International 74,000 18,497 Hutchison Whampoa 118,800 605,925 Hysan Development 27,000 43,837 Kerry Properties 34,500 80,680 Kingboard Chemical Holdings 37,000 59,376 Li & Fung 126,600 253,752 Lifestyle International Holdings 22,000 17,749 Link REIT 123,500 230,758 Mongolia Energy 126,000 a 34,480 MTR 86,500 206,788 New World Development 148,191 141,664 NWS Holdings 37,000 45,192 Orient Overseas International 8,300 19,617 Pacific Basin Shipping 71,000 36,597 PCCW 152,207 78,318 Shangri-La Asia 79,000 92,138 Sino Land 102,664 98,342 Sun Hung Kai Properties 78,699 699,661 Swire Pacific, Cl. A 46,000 297,296 Television Broadcasts 19,000 67,436 Wharf Holdings 77,192 191,672 Wheelock & Co. 56,000 98,562 Wing Hang Bank 10,500 50,677 Yue Yuen Industrial Holdings 41,800 76,407 Ireland.3% Allied Irish Banks 47,333 74,001 Anglo Irish Bank 35,225 9,796 Bank of Ireland 64,157 53,441 CRH 30,657 714,940 Elan 27,602 a 199,143 Kerry Group, Cl. A 8,202 151,986 Ryanair Holdings 4,000 a 14,732 Italy3.3% A2A 73,429 127,974 Alleanza Assicurazioni 23,905 162,820 Assicurazioni Generali 59,913 1,251,483 Atlantia 14,507 212,863 Autogrill 7,010 41,301 Banca Carige 39,315 91,191 Banca Monte dei Paschi di Siena 139,895 201,504 Banca Popolare di Milano Scarl 21,318 109,344 Banco Popolare 36,955 211,807 Bulgari 10,010 41,658 Enel 245,379 1,382,014 ENI 147,042 3,135,529 Fiat 39,906 196,119 Finmeccanica 22,683 356,666 Fondiaria-SAI 4,427 69,440 IFIL Investments 15,487 38,482 Intesa Sanpaolo 430,586 1,364,308 Intesa Sanpaolo-RSP 48,447 109,269 Italcementi 4,756 44,766 Italcementi-RSP 5,476 32,175 Lottomatica 3,758 69,541 Luxottica Group 8,351 118,254 Mediaset 43,239 211,391 Mediobanca 27,653 251,604 Mediolanum 14,285 55,468 Parmalat 98,054 158,829 Pirelli & C 100,796 28,999 Prysmian 6,902 87,564 Saipem 14,924 229,117 Saras 18,185 60,008 Snam Rete Gas 44,063 230,242 Telecom Italia 560,880 692,529 Telecom Italia-RSP 285,679 277,500 Terna 67,718 206,320 UniCredit 583,299 1,033,036 Unione di Banche Italiane 34,113 426,227 Unipol Gruppo Finanziario 44,236 66,325 Japan25.1% 77 Bank 22,000 110,173 ABC-Mart 1,600 52,500 Acom 2,736 95,829 Advantest 9,000 120,595 Aeon 35,900 286,567 Aeon Credit Service 3,960 35,755 AEON Mall 4,000 54,657 Aioi Insurance 27,000 131,372 Aisin Seiki 9,900 131,091 Ajinomoto 36,800 316,169 Alfresa Holdings 1,900 80,175 All Nippon Airways 39,000 146,049 Alps Electric 12,100 51,024 Amada 20,000 94,965 Aozora Bank 27,959 31,076 Asahi Breweries 21,700 335,311 Asahi Glass 56,800 296,748 Ashai Kasei 66,900 273,650 Asics 9,000 66,600 Astellas Pharma 26,779 1,010,099 Bank of Kyoto 16,000 167,250 Bank of Yokohama 70,000 354,827 Benesse 4,300 182,966 Bridgestone 34,100 429,573 Brother Industries 12,800 82,430 Canon 60,450 1,625,154 Canon Marketing Japan 4,500 66,046 Casio Computer 13,200 103,465 Central Japan Railway 87 619,025 Chiba Bank 44,000 244,775 Chubu Electric Power 37,000 1,051,603 Chugai Pharmaceutical 12,628 241,251 Chugoku Bank 9,000 126,285 Chugoku Electric Power 15,600 405,288 Chuo Mitsui Trust Holdings 57,380 224,128 Citizen Holdings 17,800 71,377 COCA-COLA WEST 2,700 55,550 Cosmo Oil 35,000 93,328 Credit Saison 8,800 85,798 Dai Nippon Printing 33,800 329,506 Daicel Chemical Industries 15,000 65,802 Daido Steel 14,200 38,819 Daihatsu Motor 12,000 99,337 Daiichi Sankyo 38,983 876,457 Daikin Industries 14,800 338,037 Dainippon Sumitomo Pharma 9,000 79,967 Daito Trust Construction 4,500 193,265 Daiwa House Industry 29,400 261,833 Daiwa Securities Group 75,000 410,252 Dena 20 59,148 Denki Kagaku Kogyo 27,600 57,480 Denso 27,300 493,559 Dentsu 11,100 189,834 DIC 38,000 61,231 Dowa Holdings 11,000 34,868 Dowa Holdings (Rights) 7,000 a 0 East Japan Railway 18,900 1,280,937 Eisai 14,100 515,197 Electric Power Development 7,480 287,547 Elpida Memory 8,100 a 56,734 FamilyMart 3,000 109,560 Fanuc 10,700 634,943 Fast Retailing 2,700 341,012 Fuji Electric Holdings 38,000 45,010 Fuji Heavy Industries 32,000 91,779 Fuji Media Holdings 11 13,991 FUJIFILM Holdings 27,300 596,006 Fujitsu 104,800 470,869 Fukuoka Financial Group 46,000 153,966 Furukawa Electric 38,000 130,880 Gunma Bank 21,000 121,347 Hachijuni Bank 23,000 128,517 Hakuhodo DY Holdings 1,170 52,200 Hankyu Hashin Holdings 68,000 372,500 Haseko 62,500 57,798 Hikari Tsushin 1,300 22,987 Hino Motors 10,000 17,498 Hirose Electric 1,900 178,686 Hiroshima Bank 27,000 114,099 Hisamitsu Pharmaceutical 4,000 147,184 Hitachi 193,900 619,823 Hitachi Chemical 6,700 72,382 Hitachi Construction Machinery 6,200 60,617 Hitachi High-Technologies 3,900 58,278 Hitachi Metals 7,000 35,171 Hokkaido Electric Power 10,900 263,094 Hokuhoku Financial Group 62,000 122,490 Hokuriku Electric Power 9,900 282,227 Honda Motor 93,420 2,089,126 HOYA 23,200 412,302 Ibiden 7,300 147,303 Idemitsu Kosan 1,400 90,956 IHI 81,000 93,943 INPEX 46 330,126 Isetan Mitsukoshi Holdings 19,620 a 140,676 Isuzu Motors 79,000 90,441 Ito En 3,300 45,676 Itochu 84,500 409,813 Itochu Techno-Solutions 1,400 31,068 Iyo Bank 14,000 164,744 J Front Retailing 26,800 95,265 Jafco 1,600 31,299 Japan Airlines 51,600 a 110,819 Japan Petroleum Exploration 1,400 64,427 Japan Prime Realty Investment 33 84,341 Japan Real Estate Investment 22 197,607 Japan Retail Fund Investment 22 96,561 Japan Steel Works 20,000 214,691 Japan Tobacco 252 720,263 JFE Holdings 29,160 723,089 JGC 13,000 183,863 Joyo Bank 40,462 218,820 JS Group 15,124 200,521 JSR 10,700 129,637 JTEKT 12,100 74,758 Jupiter Telecommunications 138 130,642 Kajima 50,800 133,938 Kamigumi 14,400 114,106 Kaneka 16,000 85,449 Kansai Electric Power 42,599 1,167,663 Kansai Paint 11,000 55,370 Kao 29,000 705,206 Kawasaki Heavy Industries 88,000 158,790 Kawasaki Kisen Kaisha 33,000 119,790 KDDI 165 1,031,313 Keihin Electric Express Railway 25,000 191,364 Keio 34,000 180,856 Keisei Electric Railway 17,000 91,381 Keyence 2,114 383,763 Kikkoman 8,000 76,692 Kinden 9,000 79,176 Kintetsu 91,354 412,739 Kirin Holdings 44,000 552,448 Kobe Steel 148,000 219,529 Komatsu 50,200 515,586 Konami 5,200 103,636 Konica Minolta Holdings 28,000 215,494 Kubota 61,000 329,372 Kuraray 20,500 160,566 Kurita Water Industries 6,600 148,039 Kyocera 9,100 581,462 Kyowa Hakko Kirin 14,705 131,780 Kyushu Electric Power 21,200 552,536 Lawson 3,900 192,425 Leopalace21 7,200 60,472 Mabuchi Motor 1,500 56,221 Makita 7,300 131,558 Marubeni 92,000 325,985 Marui Group 14,100 73,017 Maruichi Steel Tube 2,000 47,094 Matsui Securities 8,100 60,618 Mazda Motor 58,000 89,236 Mediceo Paltac Holdings 7,700 86,422 Meiji Dairies 13,000 60,960 Minebea 18,000 54,725 Mitsubishi 75,700 1,001,973 Mitsubishi Chemical Holdings 71,600 292,240 Mitsubishi Electric 108,000 492,237 Mitsubishi Estate 66,000 862,934 Mitsubishi Gas Chemical 21,000 83,025 Mitsubishi Heavy Industries 178,700 670,983 Mitsubishi Logistics 6,000 60,683 Mitsubishi Materials 60,000 149,355 Mitsubishi Motors 202,000 a 267,582 Mitsubishi Rayon 34,000 81,682 Mitsubishi Tanabe Pharma 13,000 190,272 Mitsubishi UFJ Financial Group 620,490 3,442,236 Mitsubishi UFJ Lease & Finance 3,720 87,262 Mitsui & Co. 96,400 1,001,594 Mitsui Chemicals 33,000 94,671 Mitsui Engineering & Shipbuilding 46,000 69,924 Mitsui Fudosan 47,000 605,227 Mitsui Mining & Smelting 37,000 66,392 Mitsui OSK Lines 64,000 365,967 Mitsui Sumitomo Insurance Group Holdings 21,269 544,951 Mitsumi Electric 4,800 61,212 Mizuho Financial Group 543,000 1,335,247 Mizuho Trust & Banking 88,000 91,117 Murata Manufacturing 12,000 450,329 Namco Bandai Holdings 10,350 103,079 NEC 108,800 289,772 NEC Electronics 1,100 a 7,578 NGK Insulators 15,000 191,452 NGK Spark Plug 10,000 76,745 NHK Spring 6,000 21,557 Nidec 6,100 288,498 Nikon 19,600 202,850 Nintendo 5,650 1,738,604 Nippon Building Fund 30 321,544 Nippon Electric Glass 21,085 137,705 Nippon Express 46,000 164,458 Nippon Meat Packers 11,000 138,833 Nippon Mining Holdings 51,800 188,225 Nippon Oil 73,800 320,515 Nippon Paper Group 5,100 150,824 Nippon Sheet Glass 37,000 90,254 Nippon Steel 285,100 833,582 Nippon Telegraph & Telephone 28,900 1,393,793 Nippon Yusen 61,800 288,903 Nipponkoa Insurance 37,000 300,981 Nishi-Nippon City Bank 40,000 97,686 Nissan Chemical Industries 9,000 67,384 Nissan Motor 126,700 378,382 Nissay Dowa General Insurance 8,000 42,307 Nisshin Seifun Group 10,300 112,064 Nisshin Steel 42,000 69,898 Nisshinbo Industries 8,000 58,332 Nissin Foods Holdings 4,800 162,956 Nitori 2,300 162,441 Nitto Denko 9,800 180,676 NOK 7,700 53,836 Nomura Holdings 98,900 637,187 Nomura Real Estate Holdings 3,100 54,789 Nomura Real Estate Office Fund 16 100,174 Nomura Research Institute 5,700 102,163 NSK 24,000 76,963 NTN 27,000 71,619 NTT Data 71 226,862 NTT DoCoMo 889 1,548,567 NTT Urban Development 55 47,225 Obayashi 35,000 164,596 Obic 350 54,508 Odakyu Electric Railway 35,000 278,787 OJI Paper 48,000 227,185 Olympus 13,000 208,851 Omron 12,100 143,080 Ono Pharmaceutical 5,400 283,156 Onward Holdings 6,000 40,350 Oracle Japan 2,300 91,067 Oriental Land 2,900 220,028 ORIX 5,270 229,184 Osaka Gas 109,000 463,629 OSAKA Titanium Technologies 600 12,912 OTSUKA 1,000 44,334 Panasonic 103,195 1,237,683 Panasonic Electric Works 22,000 172,635 Promise 3,800 69,276 Rakuten 368 215,870 Resona Holdings 28,900 444,079 Ricoh 38,000 461,168 Rohm 5,800 286,426 Sankyo 3,200 152,846 Santen Pharmaceutical 3,800 121,658 Sanyo Electric 99,000 a 151,170 Sapporo Hokuyo Holdings 15,000 53,251 Sapporo Holdings 13,000 59,993 SBI Holdings 887 106,549 Secom 11,800 494,762 Sega Sammy Holdings 9,584 120,404 Seiko Epson 7,700 96,361 Sekisui Chemical 26,000 144,393 Sekisui House 25,000 210,059 Seven & I Holdings 46,260 1,233,236 Seven Bank 26 78,482 Sharp 56,000 413,445 Shikoku Electric Power 10,200 336,747 Shimadzu 14,000 83,837 Shimamura 1,200 83,706 Shimano 3,500 118,335 Shimizu 34,000 153,611 Shin-Etsu Chemical 22,900 1,063,751 Shinko Electric Industries 2,700 22,728 Shinko Securities 34,000 67,539 Shinsei Bank 81,000 103,577 Shionogi & Co. 17,000 362,245 Shiseido 18,000 301,195 Shizuoka Bank 34,400 357,779 Showa Denko 64,000 84,787 Showa Shell Sekiyu 11,500 107,162 SMC 3,200 285,460 Softbank 42,300 650,934 Sojitz 66,600 101,353 Sompo Japan Insurance 47,000 291,972 Sony 56,080 1,084,782 Sony Financial Holdings 49 160,307 Square Enix Holdings 3,800 101,756 Stanley Electric 9,300 89,121 SUMCO 7,200 92,758 Sumitomo 62,900 568,531 Sumitomo Chemical 88,000 276,488 Sumitomo Electric Industries 42,000 316,265 Sumitomo Heavy Industries 35,000 110,432 Sumitomo Metal Industries 215,000 428,367 Sumitomo Metal Mining 31,000 288,951 Sumitomo Mitsui Financial Group 37,500 1,485,942 Sumitomo Realty & Development 21,000 240,600 Sumitomo Rubber Industries 9,400 58,701 Sumitomo Trust & Banking 80,000 393,344 Suruga Bank 12,000 104,698 Suzuken 3,720 94,700 Suzuki Motor 19,900 267,725 T & D Holdings 11,050 354,648 Taiheiyo Cement 50,000 68,368 Taisei 57,000 125,417 Taisho Pharmaceutical 7,000 141,873 Taiyo Nippon Sanso 15,000 96,362 Takashimaya 18,000 120,879 Takeda Pharmaceutical 46,100 2,154,449 Takefuji 7,420 52,272 TDK 7,100 264,796 Teijin 46,000 110,466 Terumo 9,500 321,418 THK 6,800 85,918 Tobu Railway 46,000 252,050 Toho 5,800 101,302 Toho Gas 28,000 170,677 Tohoku Electric Power 23,900 614,444 Tokio Marine Holdings 38,200 1,006,462 Tokuyama 12,000 70,940 Tokyo Broadcasting System 1,700 22,895 Tokyo Electric Power 68,872 2,152,777 Tokyo Electron 9,800 358,261 Tokyo Gas 129,000 607,844 Tokyo Steel Manufacturing 5,500 53,553 Tokyo Tatemono 18,000 60,090 Tokyu 63,820 276,005 Tokyu Land 28,000 87,491 TonenGeneral Sekiyu 17,000 163,477 Toppan Printing 30,000 201,510 Toray Industries 74,000 319,150 Toshiba 172,000 597,464 Tosoh 29,000 60,592 TOTO 14,000 74,243 Toyo Seikan Kaisha 9,600 142,039 Toyo Suisan Kaisha 5,000 132,154 Toyoda Gosei 4,500 50,329 Toyota Boshoku 2,400 19,117 Toyota Industries 10,600 211,053 Toyota Motor 155,614 4,964,495 Toyota Tsusho 12,700 113,482 Trend Micro 5,500 149,784 Tsumura & Co. 3,100 101,938 Ube Industries 60,600 129,938 UNICHARM 2,400 164,714 UNY 10,000 82,988 Ushio 7,400 93,515 USS 1,330 56,265 West Japan Railway 96 390,354 Yahoo! Japan 833 264,820 Yakult Honsha 5,100 103,460 Yamada Denki 4,870 287,335 Yamaguchi Financial Group 13,000 143,825 Yamaha 10,400 90,686 Yamaha Motor 12,300 114,854 Yamato Holdings 21,400 217,268 Yamato Kogyo 2,700 65,125 Yamazaki Baking 6,000 80,660 Yaskawa Electric 14,000 50,670 Yokogawa Electric 11,500 52,032 Luxembourg.5% ArcelorMittal 48,484 1,100,045 Millicom International Cellular 4,053 157,573 SES 15,907 292,928 Tenaris 26,559 264,794 Netherlands2.6% Aegon 78,346 415,655 Akzo Nobel 13,243 475,861 ASML Holding 24,199 403,451 Corio 2,628 112,887 European Aeronautic Defence and Space 18,263 320,750 Fugro 3,696 100,554 Heineken 13,742 405,917 Heineken Holding 6,550 175,766 ING Groep 110,336 902,381 Koninklijke Ahold 66,617 803,410 Koninklijke Boskalis Westminster 3,559 72,266 Koninklijke DSM 7,920 190,809 KONINKLIJKE KPN 102,187 1,368,447 Koninklijke Philips Electronics 56,418 1,026,649 Randstad Holding 5,351 106,665 Reed Elsevier 35,183 391,353 SBM Offshore 7,817 94,915 SNS Reaal 9,323 41,075 STMicroelectronics 38,419 199,987 TNT 21,257 371,972 Unilever 92,135 2,039,075 Wolters Kluwer 15,526 280,540 New Zealand.1% Auckland International Airport 65,324 60,010 Contact Energy 18,743 64,844 Fletcher Building 30,970 87,693 Sky City Entertainment Group 33,065 51,411 Telecom Corp of New Zealand 96,461 129,067 Norway.7% Aker Solutions 10,981 51,955 DNB NOR 37,620 128,460 Frontline 2,883 83,428 Norsk Hydro 39,529 141,842 Orkla 46,477 311,019 Renewable Energy 8,800 a 89,001 SeaDrill 14,686 122,820 StatoilHydro 71,670 1,241,277 Telenor 47,228 309,895 Yara International 11,163 253,178 Portugal.3% Banco Comercial Portugues, Cl. R 120,349 a 123,381 Banco Espirito Santo 13,519 90,087 Brisa 15,479 102,553 Cimpor-Cimentos de Portugal 12,398 57,832 Energias de Portugal 102,636 365,383 Galp Energia, Cl. B 11,793 126,039 Jeronimo Martins 13,866 70,810 Portugal Telecom 34,448 278,113 Zon Multimedia Servicos de Telecomunicacoes 8,174 44,204 Singapore1.1% Ascendas Real Estate Investment Trust 68,700 65,403 CapitaLand 98,000 153,431 CapitaMall Trust 56,000 58,096 City Developments 26,000 95,584 ComfortDelgro 115,700 110,175 Cosco Singapore 30,000 15,456 DBS Group Holdings 94,588 545,644 Fraser and Neave 59,150 111,166 Genting International 150,527 a 42,849 Golden Agri-Resources 186,000 37,581 Jardine Cycle & Carriage 8,422 59,222 Keppel 73,000 191,667 Neptune Orient Lines 22,000 16,083 Noble Group 78,800 53,267 Olam International 54,300 43,554 Oversea-Chinese Banking 140,942 473,748 Parkway Holdings 47,000 35,478 SembCorp Industries 61,254 90,950 SembCorp Marine 56,000 57,416 Singapore Airlines 29,733 216,850 Singapore Exchange 51,000 172,680 Singapore Press Holdings 87,075 160,762 Singapore Technologies Engineering 78,000 116,022 Singapore Telecommunications 444,951 772,758 United Overseas Bank 68,112 527,072 UOL Group 22,111 28,196 Wilmar International 55,000 102,971 Spain4.2% Abertis Infraestructuras 15,084 245,491 Acciona 1,609 182,480 Acerinox 7,125 93,498 ACS Actividades de Construccion y Servicios 10,317 416,467 Banco Bilbao Vizcaya Argentaria 201,316 1,891,030 Banco de Sabadell 51,791 260,170 Banco De Valencia 10,791 107,863 Banco Popular Espanol 44,589 307,416 Banco Santander 462,868 3,748,784 Bankinter 13,958 121,274 Cintra Concesiones de Infraestructuras de Transporte 11,882 59,232 Criteria Caixacorp 51,371 179,720 EDP Renovaveis 12,552 93,616 Enagas 10,284 179,233 Fomento de Construcciones y Contratas 2,616 68,556 Gamesa Corp Tecnologica 10,451 176,518 Gas Natural SDG 6,899 166,653 Gestevision Telecinco 5,695 49,189 Grifols 6,640 117,256 Grupo Ferrovial 3,694 98,558 Iberdrola 197,960 1,542,400 Iberdrola Renovables 47,773 a 194,682 Iberia Lineas Aereas de Espana 23,577 54,687 Inditex 12,222 467,993 Indra Sistemas 5,136 103,663 Mapfre 41,399 117,246 Red Electrica 6,081 250,927 Repsol 40,939 736,581 Sacyr Vallehermoso 3,349 28,755 Telefonica 238,913 4,264,882 Union Fenosa 20,479 462,414 Zardoya Otis 7,155 128,275 Sweden1.9% Alfa Laval 21,295 150,821 Assa Abloy, Cl. B 18,149 184,331 Atlas Copco, Cl. A 37,619 256,231 Atlas Copco, Cl. B 20,562 123,940 Electrolux, Ser. B 13,574 99,001 Getinge, Cl. B 11,824 159,290 Hennes & Mauritz, Cl. B 28,549 1,115,094 Holmen, Cl. B 3,300 68,227 Husqvarna, Cl. B 14,948 63,071 Investor, Cl. B 25,543 299,459 Lundin Petroleum 14,364 a 71,689 Modern Times Group, Cl. B 2,399 41,356 Nordea Bank 116,452 623,312 Sandvik 56,453 292,638 Scania, Cl. B 21,043 171,233 Securitas, Cl. B 16,173 131,604 Skandinaviska Enskilda Banken, Cl. A 26,893 116,064 Skanska, Cl. B 21,886 189,306 SKF, Cl. B 22,474 190,328 Ssab Svenskt Stal, Ser. A 10,163 72,285 Ssab Svenskt Stal, Ser. B 6,071 40,436 Svenska Cellulosa, Cl. B 31,899 251,880 Svenska Handelsbanken, Cl. A 25,808 284,676 Swedbank, Cl. A 19,203 68,292 Swedish Match 14,584 199,109 Tele2, Cl. B 15,789 128,955 Telefonaktiebolaget LM Ericsson, Cl. B 165,489 1,332,666 TeliaSonera 125,632 557,345 Volvo, Cl. A 23,032 95,236 Volvo, Cl. B 60,978 246,995 Switzerland8.0% ABB 124,593 a 1,625,173 Actelion 5,553 a 302,360 Adecco 6,935 233,377 Aryzta 4,659 a 116,405 Baloise Holding 2,922 181,886 BKW FMB Energie 818 70,122 Compagnie Financiere Richemont 29,224 428,024 Credit Suisse Group 60,531 1,556,169 EFG International 2,389 29,021 Geberit 2,264 219,632 Givaudan 371 251,712 Holcim 11,039 446,429 Julius Baer Holding 11,834 352,563 Kuehne & Nagel International 3,194 176,114 Lindt & Spruengli-PC 52 84,897 Lindt & Spruengli 6 115,637 Logitech International 9,174 a 89,076 Lonza Group 2,744 250,830 Nestle 215,955 7,475,723 Nobel Biocare Holding 6,398 98,723 Novartis 134,196 5,558,838 OC Oerlikon 259 a 8,903 Pargesa Holding 1,539 99,113 Roche Holding 39,632 5,579,279 Schindler Holding 2,716 122,497 SGS 264 279,762 Sonova Holding 2,797 134,946 Straumann Holding 508 77,948 Sulzer 1,517 75,804 Swatch Group 3,112 69,442 Swatch Group-BR 1,764 197,418 Swiss Life Holding 1,858 a 101,168 Swiss Reinsurance 18,745 499,673 Swisscom 1,348 424,770 Syngenta 5,407 1,050,468 Synthes 3,328 402,273 UBS 165,882 a 2,092,283 Zurich Financial Services 8,049 1,456,268 United Kingdom20.1% 3i Group 20,502 66,948 Admiral Group 10,674 138,344 AMEC 17,524 142,869 Anglo American 74,785 1,364,961 Antofagasta 22,163 134,199 Associated British Foods 20,100 192,124 AstraZeneca 82,003 3,157,736 Aviva 148,498 667,955 BAE Systems 196,720 1,140,819 Balfour Beatty 25,403 136,055 Barclays 455,671 697,010 Berkeley Group Holdings 4,303 a 49,101 BG Group 189,198 2,592,631 BHP Billiton 124,836 2,125,504 BP 1,057,564 7,539,544 British Airways 29,271 50,682 British American Tobacco 107,239 2,937,504 British Land 29,225 190,654 British Sky Broadcasting Group 63,848 457,484 BT Group 432,427 653,974 Bunzl 19,496 159,368 Burberry Group 24,115 87,959 Cable & Wireless 141,041 319,037 Cadbury 75,924 611,328 Cairn Energy 7,691 a 201,802 Capita Group 34,554 347,717 Carnival 9,451 172,907 Carphone Warehouse Group 16,486 24,124 Centrica 284,973 1,059,975 Cobham 66,220 204,303 Compass Group 103,331 511,344 Daily Mail & General Trust, Cl. A 15,807 60,049 Diageo 142,461 1,938,832 Drax Group 20,261 162,554 Eurasian Natural Resources 20,234 92,618 Experian 57,458 358,062 Firstgroup 25,087 98,647 Friends Provident 138,965 165,284 G4S 72,531 200,560 GKN 47,653 57,881 GlaxoSmithKline 295,183 5,189,736 Hammerson 15,436 90,295 Hays 87,974 95,441 Home Retail Group 51,413 152,505 HSBC Holdings 679,796 5,324,152 ICAP 26,883 91,466 IMI 17,985 69,684 Imperial Tobacco Group 57,587 1,571,619 Intercontinental Hotels Group 13,743 104,019 International Power 85,789 336,104 Invensys 48,887 a 109,244 Investec 24,986 89,875 ITV 138,441 54,887 J Sainsbury 59,000 283,249 Johnson Matthey 12,807 179,837 Kazakhmys 9,113 29,397 Kingfisher 134,560 269,846 Ladbrokes 32,620 85,003 Land Securities Group 26,095 259,396 Legal & General Group 332,214 295,033 Liberty International 15,297 82,205 Lloyds Banking Group 553,128 723,278 Logica 80,718 76,514 London Stock Exchange Group 7,101 49,268 Lonmin 6,315 78,889 Man Group 95,487 283,929 Marks & Spencer Group 88,551 294,902 Meggitt 41,309 82,335 National Express Group 6,751 31,753 National Grid 136,678 1,276,867 Next 11,510 195,310 Old Mutual 290,964 219,808 Pearson 45,315 434,773 Prudential 139,255 669,543 Reckitt Benckiser Group 33,670 1,298,491 Reed Elsevier 61,751 462,044 Rexam 37,188 167,274 Rio Tinto 55,676 1,208,830 Rolls-Royce Group 102,436 a 490,301 Royal Bank of Scotland Group 993,572 315,133 Royal Dutch Shell, Cl. A 200,144 4,991,842 Royal Dutch Shell, Cl. B 153,358 3,665,752 RSA Insurance Group 185,567 352,337 SABMiller 50,526 824,581 Sage Group 76,152 198,825 Schroders 7,566 83,009 Scottish & Southern Energy 48,864 841,839 Segro 26,972 62,119 Serco Group 28,433 180,056 Severn Trent 13,472 211,899 Shire 31,367 457,190 Smith & Nephew 49,601 356,474 Smiths Group 21,988 271,510 Stagecoach Group 33,900 59,503 Standard Chartered 105,454 1,331,801 Standard Life 121,932 386,295 Tate & Lyle 27,417 131,427 Tesco 444,442 2,295,159 Thomas Cook Group 25,994 71,503 Thomso Reuters 10,317 207,789 Tomkins 54,446 92,427 Tui Travel 29,455 95,122 Tullow Oil 40,715 406,193 Unilever 72,697 1,603,541 United Business Media 12,687 88,481 United Utilities Group 38,237 298,231 Vedanta Resources 8,999 71,745 Vodafone Group 2,977,145 5,566,883 Whitbread 9,297 109,975 WM Morrison Supermarkets 134,472 524,895 Wolseley 38,380 95,559 WPP 62,529 352,026 Xstrata 35,536 291,766 Total Common Stocks (cost $540,117,582) Preferred Stocks.3% Germany.3% Bayerische Motoren Werke 3,352 55,628 Fresenius 4,604 256,001 Henkel & Co. 10,122 261,890 Porsche Automobil Holding 4,913 289,615 RWE 2,072 137,091 Volkswagen 6,005 298,195 Italy.0% Unipol Gruppo Finanziario 61,606 Total Preferred Stocks (cost $1,829,599) Principal Short-Term Investments.5% Amount ($) Value ($) U.S. Treasury Bills: 0.15%, 3/19/09 40,000 c 39,992 0.17%, 6/18/09 2,020,000 c 2,018,039 Total Short-Term Investments (cost $2,058,659) Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,750,000) 5,750,000 d Total Investments (cost $549,755,840) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a Non-income producing security. b Purchased on a delayed delivery basis. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $549,755,840. Net unrealized depreciation on investments was $150,613,153 of which $8,879,102 related to appreciated investment securities and $159,492,255 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES January 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2009 ($) Financial Futures Long DJ Euro Stoxx 50 151 4,313,235 March 2009 (404,351) FTSE 100 49 2,899,182 March 2009 (125,279) TOPIX 31 2,726,868 March 2009 (223,462) At January 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 1/31/2009 ($) Purchases: British Pound, expiring 3/18/2009 91,960 135,790 133,186 (2,604) British Pound, expiring 3/18/2009 52,597 81,825 76,176 (5,649) British Pound, expiring 3/18/2009 85,700 130,791 124,119 (6,672) British Pound, expiring 3/18/2009 43,100 64,526 62,422 (2,104) British Pound, expiring 3/18/2009 85,100 125,768 123,251 (2,517) British Pound, expiring 3/18/2009 42,500 62,981 61,553 (1,428) British Pound, expiring 3/18/2009 533,497 782,061 772,670 (9,391) British Pound, expiring 3/18/2009 11,090 16,125 16,062 (63) British Pound, expiring 3/18/2009 85,500 123,436 123,830 394 British Pound, expiring 3/18/2009 263,400 381,693 381,485 (208) British Pound, expiring 3/18/2009 87,692 128,718 127,005 (1,713) British Pound, expiring 3/18/2009 244,400 340,788 353,968 13,180 British Pound, expiring 3/18/2009 80,600 111,405 116,734 5,329 British Pound, expiring 3/18/2009 40,100 54,956 58,077 3,121 British Pound, expiring 3/18/2009 41,700 58,733 60,395 1,662 Euro, expiring 3/18/2009 713,397 926,739 912,838 (13,901) Euro, expiring 3/18/2009 137,300 192,231 175,684 (16,547) Euro, expiring 3/18/2009 73,500 102,551 94,048 (8,503) Euro, expiring 3/18/2009 49,000 68,211 62,699 (5,512) Euro, expiring 3/18/2009 831,698 1,167,995 1,064,212 (103,783) Euro, expiring 3/18/2009 95,600 134,949 122,326 (12,623) Euro, expiring 3/18/2009 392,000 544,919 501,589 (43,330) Euro, expiring 3/18/2009 248,214 336,442 317,606 (18,836) Euro, expiring 3/18/2009 76,100 104,318 97,375 (6,943) Euro, expiring 3/18/2009 405,700 523,134 519,120 (4,014) Euro, expiring 3/18/2009 88,000 113,520 112,602 (918) Euro, expiring 3/18/2009 43,300 55,517 55,405 (112) Japanese Yen, expiring 3/18/2009 11,259,650 121,891 125,449 3,558 Japanese Yen, expiring 3/18/2009 16,262,641 182,721 181,190 (1,531) Japanese Yen, expiring 3/18/2009 8,475,000 95,606 94,424 (1,182) Japanese Yen, expiring 3/18/2009 8,375,000 94,133 93,310 (823) Japanese Yen, expiring 3/18/2009 68,796,863 760,985 766,498 5,513 Japanese Yen, expiring 3/18/2009 34,220,000 379,463 381,261 1,798 Japanese Yen, expiring 3/18/2009 25,860,000 283,615 288,118 4,503 Japanese Yen, expiring 3/18/2009 2,053,902 22,033 22,884 851 Japanese Yen, expiring 3/18/2009 16,400,000 182,148 182,720 572 Japanese Yen, expiring 3/18/2009 7,605,000 86,005 84,731 (1,274) Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund January 31, 2009 (Unaudited) Common Stocks97.3% Shares Value ($) Consumer Discretionary8.0% Abercrombie & Fitch, Cl. A 21,168 a 377,848 Amazon.com 77,663 a,b 4,568,137 Apollo Group, Cl. A 25,395 a,b 2,068,676 AutoNation 26,802 a,b 248,722 AutoZone 9,239 b 1,227,771 Bed Bath & Beyond 62,357 a,b 1,448,553 Best Buy 82,058 2,299,265 Big Lots 20,087 a,b 270,170 Black & Decker 14,270 a 412,546 Carnival 104,868 a 1,907,549 CBS, Cl. B 162,937 932,000 Centex 30,129 a 256,398 Coach 78,943 b 1,152,568 Comcast, Cl. A 695,386 10,187,405 D.R. Horton 67,450 a 402,002 Darden Restaurants 33,452 877,111 DIRECTV Group 131,879 a,b 2,888,150 Eastman Kodak 64,824 a 293,653 Expedia 51,402 b 459,020 Family Dollar Stores 33,266 a 923,797 Ford Motor 576,839 a,b 1,078,689 Fortune Brands 35,903 1,148,896 GameStop, Cl. A 39,677 b 983,196 Gannett 56,630 a 326,755 Gap 113,824 1,283,935 General Motors 147,407 a 443,695 Genuine Parts 39,155 1,253,743 Goodyear Tire & Rubber 59,181 a,b 365,147 H & R Block 80,149 1,661,489 Harley-Davidson 57,065 a 695,052 Harman International Industries 14,877 239,371 Hasbro 29,932 a 722,259 Home Depot 408,370 8,792,206 International Game Technology 73,881 783,139 Interpublic Group of Cos. 116,083 a,b 386,556 J.C. Penney 53,156 a 890,363 Johnson Controls 142,556 1,783,376 Jones Apparel Group 21,182 73,290 KB Home 19,013 a 202,869 Kohl's 73,075 b 2,682,583 Leggett & Platt 38,630 a 482,489 Lennar, Cl. A 34,261 a 263,467 Limited Brands 68,114 539,463 Lowe's Cos. 352,307 6,436,649 Macy's 100,609 900,451 Marriott International, Cl. A 71,600 a 1,167,796 Mattel 86,234 1,223,660 McDonald's 269,132 15,615,039 McGraw-Hill Cos. 77,073 1,694,835 Meredith 9,262 a 147,914 New York Times, Cl. A 28,966 a 143,961 Newell Rubbermaid 68,205 551,096 News, Cl. A 551,722 3,525,504 NIKE, Cl. B 94,273 4,265,853 Nordstrom 38,007 a 482,309 Office Depot 67,252 b 145,264 Omnicom Group 75,050 1,943,045 Polo Ralph Lauren 13,678 a 561,208 Pulte Homes 52,685 a 534,753 RadioShack 32,300 370,158 Scripps Networks Interactive, Cl.
